Citation Nr: 0737851	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for chronic musculoskeletal back pain prior to June 22, 2004.  

2.  Entitlement to an initial rating greater than 20 percent 
for chronic musculoskeletal back pain beginning June 22, 
2004.  

3.  Whether a separate rating should be assigned for 
neurological manifestations of chronic musculoskeletal back 
pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from January 1982 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted service connection for chronic 
musculoskeletal back pain and assigned an initial 10 percent 
rating, effective from the day following the veteran's 
separation from service, September 1, 2002.  The veteran 
subsequently moved and his file was transferred to the 
Baltimore, Maryland, RO.  A rating decision in July 2004 
increased the rating to 20 percent, also effective from 
September 1, 2002.  

On his substantive appeal (VA Form 9), the veteran indicated 
he wanted a personal hearing before the Board.  However, in 
October 2004, he canceled his hearing request.  Accordingly, 
the Board considers his hearing request withdrawn.  38 C.F.R. 
§ 20.703(e) (2007).  

The Board also recognizes the veteran's representative's 
comments in August 2005 to the effect that findings noted by 
a VA examiner in December 2002 raised the issue of service 
connection for hypertension.  The record does not reflect 
that the RO has considered that issue.  Therefore, the 
representative's comments are referred to the RO for 
appropriate action.  

The issue relating to possible assignment of a separate 
rating for neurological manifestations due to the service-
connected back disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected back disability was 
manifested by characteristic pain, not more than moderate 
limitation of motion, paraspinal muscle spasm, and antalgic 
gait prior to June 22, 2004.  No incapacitating episodes of 
back pain were shown.  

2.  The veteran's service-connected back disability was 
manifested by characteristic pain, paraspinal muscle spasm, 
antalgic gait, and 20 degrees of forward flexion without pain 
beginning June 22, 2004.  No incapacitating episodes of back 
pain were shown.  


CONCLUSIONS OF LAW

1.  The criteria were not met prior to June 22, 2004, for a 
rating greater than 20 percent for chronic musculoskeletal 
back pain under any of the pertinent rating criteria that 
were in effect prior to September 26, 2003, or that became 
effective on that date.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 
4.71a, Code 5295 (prior to September 26, 2003), and Code 5237 
(beginning September 26, 2003).  

2.  The criteria were met beginning June 22, 2004, for a 40 
percent rating for chronic musculoskeletal back pain under 
Diagnostic Code 5295 (prior to September 26, 2003) and under 
Diagnostic Code 5237 (beginning September 26, 2003).  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a, Code 5295 (prior to 
September 26, 2003), and Code 5237 (beginning September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is to be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's back disability.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

The veteran's service medical records reflect treatment on 
several occasions for low back pain.  In addition, he 
reported problems with tailbone pain after multiple falls 
while snowboarding.  He was diagnosed with coccygodynia and 
lumbosacral myofascial strain with sciatica.  

A VA compensation examination was conducted in November 2002.  
The veteran reported that he had had two kinds of symptoms 
for several years.  First, he had pain in his low back after 
doing a lot of stretching and bending and when he would raise 
up.  That pain would be transient and he rated it 
approximately 4/10.  The veteran indicated that he would also 
experience a pop in his right pelvic area several times a 
year.  The examiner noted no tenderness over the back or 
sciatic notches.  Deep tendon reflexes were normal, as was 
the veteran's gait.  He was able to forward flex his back 90 
degrees and could extend it 20 degrees.  There was 20 degrees 
of lateral flexion in each direction and 50 degrees of 
lateral rotation in each direction.  That examiner diagnosed 
chronic low back pain, more likely than not of 
musculoskeletal origin.  X-rays were reportedly negative.  
The examiner commented that there was no additional 
limitation due to pain.  

The veteran was afforded another VA compensation examination 
in June 2004.  He reported to the examiner that he had 
constant background back pain, rated 2-3/10, but that when he 
would get sudden spasms of pain, it would increase to 8/10, 
always localized to the right sacroiliac area.  Inactivity 
would improve the pain and anything that required bending, 
lifting, or carrying would lead to sometimes very severe 
pain.  He said that he had to be very careful just getting 
out of bed in the morning.  The examiner noted that the 
veteran walked and sat with an antalgic posture.  It was 
difficult for the veteran to bend over to remove his shoes 
and socks, but he could walk on his heels and toes.  Deep 
tendon reflexes were 2+ throughout, but 1+ at the right 
ankle.  There was tenderness and spasm of the right 
paraspinal muscles.  Forward flexion was limited to 20 
degrees by pain, and the veteran could flex laterally 25 
degrees in each direction.  Lateral rotation was accomplished 
to 90 degrees in each direction, and backward extension was 
possible to 30 degrees without experiencing pain.  The 
examiner indicated that there was no real weakness, but that 
it was pain that limited essentially all activities involving 
the veteran's back, including his activities of daily living.  
He stated that the veteran's back problem appeared to be of 
musculoskeletal origin.  However, the examiner commented that 
he was concerned that the veteran's right ankle jerk was 
definitely less active than the left, indicating possible 
impingement on a nerve root.  Therefore, he ordered an MRI of 
the veteran's lumbosacral spine.  That study was completed in 
July 2004 and reportedly showed a small central disc 
herniation at L5-S1 "abuting" the emerging S1 roots.  

During the course of the veteran's appeal, on September 26, 
2003, VA revised the criteria for evaluating disabilities of 
the spine.  

Prior to that date, limitation of motion of the lumbar spine 
was rated 40 percent for severe limitation, 20 percent for 
moderate, and 10 percent for slight limitation.  Code 5292.  

A 10 percent evaluation was warranted for lumbosacral strain 
for characteristic pain on motion.  Where there was muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position, a 20 percent 
rating was appropriate.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted if only some of these 
manifestations were present if there was also abnormal 
mobility on forced motion.  Code 5295.  

Intervertebral disc syndrome (preoperatively 
or postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Code 5293.  

The criteria set forth in the September 26, 2003, revision to 
the rating schedule are as follows:  

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.......20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height......10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  Thus, in this case, because VA revised the 
rating criteria during the pendency of the veteran's appeal, 
the Board must evaluate his back disability under both the 
old and the new rating criteria.  

Turning first to the criteria that were in effect prior to 
September 26, 2003, the Board finds that, although the 
clinical findings of the November 2002 VA examiner did not 
meet the criteria for greater than a 20 percent rating, the 
notation by the June 2004 examiner that the veteran was able 
to forward flex his back to no more than 20 degrees without 
pain is consistent with severe limitation of motion of the 
lumbar spine.  Therefore, that finding meets the criteria for 
a 40 percent rating under old Code 5292, effective from the 
date of that examination.  

Further, none of the criteria are met for a 40 percent rating 
under old Code 5295.  The paraspinal muscle spasm noted by 
the June 2004 examiner, however, satisfies the criteria for a 
20 percent under that diagnostic code.  

Assuming that the L5-S1 disc herniation noted on the July 
2004 MRI represents degenerative disc disease and that the 
degenerative disc disease is related to the service-connected 
back disability, that aspect of the disability must also be 
considered under both the old and the new criteria.  

The Board observes that the criteria of old Code 5293 and new 
Code 5243 are essentially identical, each requiring at least 
some incapacitating episodes due to the disc disease to 
warrant a compensable rating.  In this case, the veteran has 
not complained of any recurrent episodes that have 
incapacitated him (as set forth in the rating schedule) and 
no examiner has described any such episodes.  Therefore, a 
compensable rating is not warranted for the service-connected 
back disability on that basis under either the old or the 
revised criteria.  

Finally, the Board turns to evaluation of the back disability 
under the General Rating Formula that became effective in 
September 2003.  Because the November 2002 VA examiner did 
not record any abnormal clinical findings regarding the 
veteran's back, a rating greater than 20 percent is not 
warranted under the revised rating criteria.  However, the 
notation by the June 2004 examiner that no more than 20 
degrees of forward flexion was possible without pain meets 
the criteria for a 40 percent rating under new Code 5237, 
effective from the date of that examination, June 22, 2004.  

For the foregoing reasons, the Board concludes that a rating 
greater than 20 percent is not warranted for the veteran's 
service-connected back disability under any of the pertinent 
rating criteria that were in effect prior to September 26, 
2003, or that became effective on that date, prior to the 
June 22, 2004, VA examination.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a, Code 5295 (prior to 
September 26, 2003), and Code 5237 (beginning September 26, 
2003).  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

However, affording the veteran the benefit of all doubt, the 
Board concludes that a 40 percent rating and no more should 
be assigned, effective from June 22, 2004, under the criteria 
for both old Code 5292 and revised Code 5237.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a, 
Code 5295 (prior to September 26, 2003), and Code 5237 
(beginning September 26, 2003).  

Also, in exceptional cases where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his back disability since his separation from 
service.  Neither does the record reflect marked interference 
with employment, meaning above and beyond that contemplated 
by his current 20 percent schedular rating.  See 38 C.F.R. 
§ 4.1.  He has submitted no evidence of excessive time off 
from work due to the disability or of concessions made by his 
employer because of it.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

II.  DeLuca

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In this case, however, the November 2002 VA examiner 
indicated that the veteran did not experience any additional 
functional limitation that was not already considered by the 
criteria of the rating schedule.  In addition, the June 2004 
examiner described the effect of the disabling manifestations 
due to the veteran's service-connected back disability on 
numerous activities and none of those manifestations resulted 
in additional functional loss on use due to pain or on 
repeated activity.  Thus, the Board finds that an initial 
rating greater than 20 percent is also not warranted on 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  

III.  Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In October 2002, the RO 
notified the veteran of the information required for service 
connection for low back pain.  However, the record does not 
reflect that the RO provided the veteran the specific 
required notice by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007) (as the degree of disability 
and effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  

Nevertheless, in cases like this one, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Board also notes, 
though, that, in the November 2004 statement of the case 
(SOC), the claimant was given the text of 38 C.F.R. § 3.159 
(2007), concerning the respective duties.  Thus, no further 
notice is required in this case.  

There is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has been afforded two VA compensation 
examinations in connection with his claim.  Moreover, he has 
not identified any other evidence or records that have not 
been obtained that are relevant to his claim.  

Accordingly, VA has satisfied its assistance duties as to the 
issues decided herein.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.  Any deficiencies in VA's 
duties to notify or to assist the veteran concerning her 
claim are harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claim at this time.  Mayfield v. Nicholson 
(Mayfield IV), No. 07-7130 (Fed. Cir. Sept. 17, 2007); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  


ORDER

An initial rating greater than 20 percent for chronic 
musculoskeletal back pain prior to June 22, 2004, is denied.  

An initial 40 percent rating for chronic musculoskeletal back 
pain is assigned, effective June 22, 2004, subject to the law 
and regulations governing the award of monetary benefits.  


REMAND

As noted above, the June 2004 VA examiner diagnosed 
musculoskeletal back pain, but indicated that the clinical 
finding of a decreased right ankle jerk could suggest 
impingement on a nerve root.  Accordingly, he ordered an MRI 
of the veteran's back.  The MRI was completed in July 2004 
and reportedly showed a small central disc herniation at L5-
S1 abutting the emerging S1 nerve root.  The radiologist did 
not, however, diagnose degenerative disc disease.  In 
addition, the VA examiner did not have an opportunity to 
comment on the MRI report.  

The Board finds that the abnormal clinical finding noted by 
the June 2004 examiner, his comment regarding its possible 
significance, and the report of the July 2004 MRI warrant 
consideration of whether a separate rating is warranted for 
neurological manifestations of the service-connected back 
disability.  In this regard, the Board recognizes that Note 2 
of the old rating criteria and Note 1 of the General Rating 
Formula that became effective on September 26, 2003, provide 
that any associated objective neurologic abnormalities are to 
be evaluated separately under an appropriate diagnostic code.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
neurological examination to evaluate the 
extent and severity of any neurological 
manifestations of his service-connected 
back disability.  Make the claims file 
available for the examiner's review, 
which should specifically include the 
report of the July 2004 MRI of the lumbar 
spine, as well as any more recent or 
current testing ordered, set forth all 
current symptoms and clinical findings, 
and state what current diagnosis or 
diagnoses are appropriate.  The examiner 
should be requested to provide an opinion 
as to the likelihood (i.e., 50 percent 
probability or greater) that any 
degenerative disc disease present is due 
to or part and parcel of the service-
connected back disability.  The opinion 
should be supported by adequate 
rationale.  

2.  Upon completion of the requested 
development, consider whether a separate 
rating should be assigned for 
neurological manifestations of the 
service-connected back disability under 
all pertinent diagnostic criteria in 
effect both prior to and beginning 
September 26, 2003.  If action taken is 
not to the veteran's satisfaction, 
provide him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


